DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 103(a) rejection of Claims 1 — 7 and 11 — 13 as being unpatentable
over Uchida (JP 2016 — 68567 A; English translation) in view of Donnelly (U.S. Patent
Application Publication No. 2012/0035323), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 — 7 and 11 — 13 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Yoshikawa (JP 2001 — 348468 A; English translation).
With regard to Claim 1, Ysohikawa discloses a film (paragraph 0012) comprising an ethylene polymer that is an ethylene ionomer comprising 1—30 mass% carboxylic acid and having a degree of neutralization of 1 — 90 mass% (paragraph 0012); in an example, 10 mass% carboxylic acid and 50 mass% degree of neutralization is disclosed (paragraph 0041); the film is sealable (has a heat seal temperature; paragraph 0015);  the film is alternatively a multilayer film (paragraph  0035) that is laminated, comprising a second resin layer that is an ionomer (paragraph 0037); and a substrate that is foil (paragraph 0038); the substrate is therefore a layer ‘A’ and the sealable film is a sealable layer ‘C’ and the other layer of ionomer is a layer ‘B.’  A layer ‘B’ comprising at least 70% by mass of an ionomer that is identical to the ionomer of the layer ‘C’ is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide a layer ‘B’ comprising 100% by mass of an ionomer that is identical to the ionomer of the layer ‘C,’ as the layer ‘C’ comprises an ionomer and no components are required for layer ‘B’ other than an ionomer.
With regard to Claim 2, the tear strengths of the laminated film in the MD and TD
directions are 10 to 1000 N/cm or less (paragraph 0012) and a thickness of 20 to 2000 m is disclosed (paragraph 0036). Although the disclosed range of tear strength is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 3, the claimed MFR is disclosed (paragraph 0024).
With regard to Claim 4, a layer ‘B’ having the claimed thickness is not disclosed. However, because the claimed film is alternatively a single layer film or multilayer film, it would have been obvious for one of ordinary skill in the art to provide for the claimed thickness.
With regard to Claim 5, the claimed aspect of “extrusion coating processed’ is a product
— by — process limitation. Therefore, if the product in the claim is the same as the prior art, the
claim is unpatentable even though the prior art product was made by a different process. MPEP
2113.
With regard to Claim 6, acrylic acid is disclosed (paragraph 0028).
With regard to Claims 7 and 11, a metal ion comprising sodium is disclosed (paragraph 0041).
With regard to Claims 12 — 13, a package is disclosed (paragraph 0039). A
packaged article is therefore also disclosed.

ANSWERS TO APPLICANT’S ARGUMENTS
4.	Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 — 7 and 11 — 13 as being unpatentable over Uchida (JP 2016 — 68567 A; English translation) in view of Donnelly (U.S. Patent Application Publication No. 2012/0035323), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 7 and 11 – 13.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782